Citation Nr: 0726240	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

By rating action in October 1982, the RO, in part, denied 
service connection for a back disability.  The veteran was 
notified of this decision and did not appeal.  By rating 
action in April 1986, the RO denied the veteran's request to 
reopen the claim of service connection for a back disability.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back disability.  

For the reasons detailed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board notes at the outset that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Although further delay is regrettable, the Board 
finds that additional development must be accomplished prior 
to further consideration of the veteran's appeal in order to 
comply with the duty to notify.

Initially, the Board acknowledges that the RO sent a VCAA 
notification letter to the veteran in July 2004.  However, as 
detailed below, caselaw has been promulgated since the date 
of that letter which mandated specific information that must 
be provided to claimants regarding new and material evidence 
claims, as well as pertinent information as to disability 
rating(s) and effective date(s).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"), addressed the question of whether VA 
adequately fulfilled the duty to notify under 38 U.S.C. 
§ 5103(a) with respect to the appellant's claims to reopen.  
In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board further observes that in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
mandated that specific information regarding disability 
rating(s) and effective date(s) be provided to claimants.

In the instant case, the RO's letter to the veteran in July 
2004, advising him of VA's duty to assist him in the 
development of his claim was deficient with regard to notice 
as to what constitutes material evidence under the ruling in 
Kent.  Id.  Notice that his claim was previously denied 
because there was no evidence of a chronic back disability at 
the time of service separation and that "the evidence you 
submit must relate to this fact[,]" is not sufficient 
notification under Kent.  Further, this letter did not 
include the information as to disability rating(s) and 
effective date(s) mandated by Dingess/Hartman.  Therefore, 
the Board is compelled to remand the appeal for additional 
development in order to ensure the veteran receives adequate 
notification in this case.  See Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007) (An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claim of service connection 
for a low back disability, (See Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and to 
establish a disability rating and 
effective date for the service connection 
claim per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In compliance 
with the directives of Kent, the VCAA 
notice should include specific notice of 
why the prior finally-decided claim was 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claim.  

2.  After the requested development has 
been completed, the AMC should review and 
adjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

